DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
Applicant’s election without traverse of Species D in the reply filed on 31 October 2022 is acknowledged. Claims 1-17, 36 and 37 are withdrawn from further consideration and claims 18-35 are examined on their merits. Examiner notes that claim 37 depends on withdrawn claim 36, and has likewise been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 18-21, 23, 24, 26, 27, 32 and 35 are rejected under 35 U.S.C. 102(b) as being anticipated by Heaton; Keith Patrick et al. (US 20080108977 A1).
Regarding claim 18, Heaton discloses a low-profile device capable of delivering reduced pressure to a load-bearing wound site (¶ [0038] FIGS. 10-12 … an ultra-low-profile reduced pressure delivery tube 135), comprising: 
a distal port configured to connect to a wound dressing positioned over the load-bearing wound site (Figs. 10 and 11 show a distal port);

    PNG
    media_image1.png
    721
    868
    media_image1.png
    Greyscale
a proximal port located a distance from the distal port and configured to connect to a reduced pressure source (Figs. 10 and 11 show a connector at the proximal end of the delivery tube 135);
a conduit body comprising an inner channel extending between the distal port and the proximal port (¶ [0038] reduced pressure delivery tube 135); 
wherein the inner channel has a non-circular profile having a width larger than a height of the conduit body (¶ [0038], The tube is fairly flat and rectangular in cross section); and 
a plurality of support structures protruding into the inner channel, wherein the plurality of support structures have a porosity sufficient to allow a delivery of reduced pressure to the load-bearing wound site and a flow of fluid from the load-bearing wound site through the inner channel (¶ [0038], Preferably, corrugations 137 are provided within the tube (see FIG. 12) to resist collapse of the tube under pressure).
Heaton does not explicitly describe that the device delivers reduced pressure to a load-bearing wound site. However, Heaton’s device is fully capable of delivering reduced pressure to any wound site, including a load-bearing wound site. Heaton describes that the wound dressing includes an adhesive which will anchor the dressing to the wound site (¶ [0037] Referring to FIG. 9, an integrated wound dressing 111 … The film preferably includes an adhesive 117 to serve as a backup seal to the hydrogel). 
Regarding claims 19-21, 23, 24, 26, 27, 32 and 35, Heaton discloses a device further comprising a sealing layer comprising an adhesive lower surface configured to be adhered to the load-bearing wound site (¶ [0038], The tube is preferably connected to the film by pouring a hydrogel over the film and tube and causing it to gel); 
wherein the adhesive lower surface comprises a material that absorbs moisture and maintains skin health; wherein the conduit body comprises an adhesive lower surface configured to prevent movement of the conduit body relative to an underlying skin surface (¶ [0037], The integrated wound dressing includes a large island of a hydrogel 113 disposed on a film 115); 
wherein a distal region of the conduit body surrounding the distal port is coupled to an upper surface of the sealing layer (Figs. 10 and 11 show that the delivery tube 135 is coupled to an upper surface of the dressing);
wherein the distal region of the conduit body is permanently coupled to the upper surface (¶ [0038], The tube is preferably connected to the film by pouring a hydrogel over the film and tube and causing it to gel); 
wherein the plurality of support structures comprise elongate ribs coupled to an inner wall of the conduit body, wherein the plurality of support structures are sandwiched between an upper cover and a lower base of the conduit body; wherein the plurality of support structures are arranged adjacent to the distal port to evenly distribute loads and maintain patency of the distal port upon application of external pressure to the distal port (¶ [0038], Preferably, corrugations 137 are provided within the tube (see FIG. 12) to resist collapse of the tube under pressure); 
further comprising a contact surface positioned under the conduit body (¶ [0037] FIG. 9, an integrated wound dressing 111 … includes a large island of a hydrogel 113 disposed on a film 115). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heaton; Keith Patrick et al. (US 20080108977 A1). 
Regarding claim 28, Heaton does not explicitly disclose a support structure from the claimed group. However, Heaton calls for a polyurethane material (¶ [0035], The film, preferably made of polyurethane). A skilled artisan would have been able to construct Heaton’s conduit body and support structure from polyurethane by co-extruding them (¶ [0038], The tube and corrugations may be extruded together in a single manufacturing process). Polyurethane is commercially available in grades for constructing medical equipment, and is adapted for co-extrusion or other thermoforming techniques. Therefore, it would have been obvious to modify Heaton by constructing the support structure from polyurethane in order to select a widely available polymer, and to construct the device with co-extrusion as called for by Heaton. 

Claims 25 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heaton; Keith Patrick et al. (US 20080108977 A1) in view of Eckstein; Axel et al. (US 20110152800 A1). 
Regarding claim 25, Heaton lacks a support structure comprising a plurality of individual elements. Eckstein discloses an attachment device comprising a conduit body having an inner channel (¶ [0002], [0005], [0029] FIGS. 1 to 4 … attachment device 2); and
a plurality of support structures comprising a plurality of individual elements positioned within the inner channel and configured to mitigate collapse of the inner channel upon application of external pressure to the conduit body (¶ [0035] The flat conduit 4 made of a flexible material …  with means 28 to prevent the conduit 4 from collapsing. These means 28 are formed by ribs 30). 
Eckstein demonstrates how to construct a support structure with an alternative structure. One would be motivated to modify Heaton with Eckstein’s plurality of individual elements since Heaton suggests a range of different support structures (¶ [0038], The tube and corrugations … may be assembled following separate manufacturing processes). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Heaton with Eckstein’s plurality of individual elements in order to construct the support structures with a different, known technique.  

Regarding claim 33, Heaton discloses that when the distal port is applied to the wound dressing positioned over the load-bearing wound site, the proximal port is configured to be positioned at a non-load bearing location remote from the wound dressing (Figs. 10, 11, the distal end is positioned on a wound dressing, and the proximal end is remote from the distal end). 
 Heaton is silent regarding a distance of the proximal port from the distal port. Eckstein discloses a distance of a proximal port from a distal port ranging from about 2 inches to about 12 inches (¶ [0012], A distance of 10 to 60 cm has proven the convenient length of the flat conduit). 
10 to 60 cm * [1 inch / 2.54 cm ] = 3.9 to 23.6 inches  
Eckstein selects a workable dimension for a wound dressing accessory. One would be motivated to modify Heaton with Eckstein’s distance in order to construct a wound dressing accessory that matches a dimension of most patients. Therefore, it would have been obvious to modify Heaton with Eckstein’s inter-port distance in order to construct a conduit body that will be compatible with most patients. 

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heaton; Keith Patrick et al. (US 20080108977 A1) in view of Wilkes; Robert Peyton et al. (US 20110092927 A1). 
Regarding claim 34, Heaton lacks a pressure indicator. Wilkes discloses a reduced-pressure assembly (¶ [0004], [0029], FIGS. 1-10 … a reduced-pressure treatment system 100);
further comprising a pressure indicator configured to indicate pressure delivered locally to a wound site (¶ [0048] FIGS. 3-10, the dressing reduced-pressure indicator 101 may be formed with a moving member 152 that is adapted to move when reduced pressure exceeds a threshold pressure (P.sub.t), and a visual indicator 154 associated with the moving member). 
Wilkes indicates whether a negative pressure threshold has been attained in a reduced-pressure dressing (¶ [0049], [0051]). One would be motivated to modify Heaton with Wilkes’s pressure indicator to monitor the status of a reduced pressure dressing, and verify whether it is operating properly. Therefore, it would have been obvious to modify Heaton with Wilkes’s pressure indicator in order to verify whether negative pressure has reached the dressing. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 18-37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Wu ‘799; Kenneth et al. (US 10660799 B2). 
Regarding pending claim 18, Wu ‘799 claims all limitations in patented claims 1, 8 and 12, namely a low-profile device for delivering reduced pressure to a load-bearing wound site (claim 1, low-profile device for … wound site), comprising: 
a distal port configured to connect to a wound dressing positioned over the load-bearing wound site (claim 1, a distal port … wound site);
a proximal port located a distance from the distal port and configured to connect to a reduced pressure source (claim 1, a proximal port located a distance … reduced pressure source);
a conduit body comprising an inner channel extending between the distal port and the proximal port (claim 1, a conduit body comprising an inner channel extending between the distal port and the proximal port);
wherein the inner channel has a non-circular profile having a width larger than a height of the conduit body (claim 1, wherein the inner channel has a non-circular profile … conduit body); and 
a plurality of support structures protruding into the inner channel (claim 8, wherein the conduit body comprises one or more support structures protruding into the channel);
wherein the plurality of support structures have a porosity sufficient to allow a delivery of reduced pressure to the load-bearing wound site and a flow of fluid from the load-bearing wound site through the inner channel (claim 12, wherein the one or more support structures have a porosity … through the inner channel). 
Regarding pending claims 19-37, Wu ‘799 claims all limitations in patented claims 1-11 and 13-20 as shown in table 1. 
Table 1: Wu ‘799 double patenting
Pending claim
Wu ‘799
Pending claim
Wu ‘799
Pending claim
Wu ‘799
19
1, 2
26
10
33
18
20
3
27
11
34
19
21
4
28
13
35
20
22
5
29
14
36
1
23
6
30
15
37
1
24
7
31
16


25
8, 9, 10
32
17





Claims 18, 21, 23, 25-28 and 35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 7, 21 and 24 of Wu ‘993; Kenneth et al. (US 9681993 B2).  
Regarding pending claim 18, Wu ‘993 claims all limitations in patented claims 1, 21 and 24, namely a low-profile device for delivering reduced pressure to a load-bearing wound site (claim 1, elongate conduit structure for providing reduced pressure therapy to a tissue site), comprising: 
a distal port configured to connect to a wound dressing positioned over the load-bearing wound site (claim 1, an inlet opening located in the lower surface; claim 15, wherein the dressing is attached to the elongate conduit structure at the inlet opening);
a proximal port located a distance from the distal port and configured to connect to a reduced pressure source (claim 1, an outlet opening located in the upper surface); 
a conduit body comprising an inner channel extending between the distal port and the proximal port (claim 1, a longitudinal passageway extending along the longitudinal length of the elongate conduit structure);
a plurality of support structures protruding into the inner channel (claim 1, a support structure defining parallel channels … wherein the support structure comprises one or more elongate ribs coupled to at least one of the upper surface or the lower surface);
wherein the plurality of support structures have a porosity sufficient to allow a delivery of reduced pressure to the load-bearing wound site and a flow of fluid from the load-bearing wound site through the inner channel (claim 21, further comprising a support configured to maintain fluid communication between the inlet opening and the parallel channels under an external force; claim 24, wherein the support structure maintains the parallel channels in a parallel configuration through the longitudinal passageway). 
Wu ‘993 does not explicitly claim that the inner channel has a non-circular profile having a width larger than a height of the conduit body. However, Wu ‘993 claims that the support structure defines parallel channels and elongate ribs (claim 1, a support structure defining parallel channels through the longitudinal passageway, wherein each of the parallel channels extends from the inlet opening to the outlet opening, and wherein the support structure comprises one or more elongate ribs coupled to at least one of the upper surface or the lower surface; claim 24, wherein the support structure maintains the parallel channels in a parallel configuration through the longitudinal passageway). The plural channels and ribs imply that the support structure extends as a ribbon or flattened shape. 

Regarding pending claims 19, 23, 25-28 and 35, Wu ‘993 claims all limitations in patented claims 1, 2 and 7 as shown in table 2. 
Table 2: Wu ‘993
double patenting
Pending claim
Wu ‘993 
Pending claim
Wu ‘993 
19
2
27
1
23
2
28
7
25
1
35
2
26
1




Regarding pending claim 21, Wu ‘993 does not explicitly claim that the conduit body comprises an adhesive lower surface configured to prevent movement of the conduit body relative to an underlying skin surface. However, Wu ‘993 claims that the elongate conduit has a lower adhesive surface (claim 2, an adhesive structure coupled to at least one of the lower surface of the elongate conduit structure). This implies that the adhesive will contact tissue and prevent it from moving relative to the underlying skin surface. 

Claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11 and 15 of Heaton; Keith Patrick et al. (US 8679079 B2).  
Regarding pending claim 18, Heaton claims all limitations in patented claims 11 and 15, namely a low-profile device for delivering reduced pressure to a load-bearing wound site, comprising a conduit body comprising an inner channel (claim 11, a low-profile reduced pressure treatment system comprising: … a substantially flat reduced pressure delivery tube); 
wherein the inner channel has a non-circular profile having a width larger than a height of the conduit body (claim 11, the tube having a substantially rectangular cross-section); and 
a plurality of support structures protruding into the inner channel (claim 11, a plurality of corrugations within the tube to prevent collapse of the tube during delivery of reduced pressure);
wherein the plurality of support structures have a porosity sufficient to allow a delivery of reduced pressure to the wound site and a flow of fluid from the wound site through the inner channel (claim 11, a plurality of corrugations within the tube to prevent collapse of the tube during delivery of reduced pressure; claim 15, wherein the plurality of corrugations form a plurality of channels). 
Heaton does not explicitly claim that the device delivers reduced pressure to a load-bearing wound site. However, this limitation appears in the preamble of the claim and is interpreted as an intended use. Heaton’s device is capable of delivering reduced pressure to any wound site, including a load-bearing wound site. 
Heaton does not explicitly claim a distal port and a proximal port. However, Heaton’s device includes an elongate tube that conveys negative pressure between a reduced pressure source and manifold (claim 11, a substantially flat reduced pressure delivery tube fluidly connected between the reduced pressure source and the reduced pressure manifold). Therefore, the device must have distal and proximal ports in order for the reduced pressure to enter, travel along and exit the device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sumitomo, Yoshiyuki	US 20050087251 A1
Braga; Richard M. et al.	US 20100324516 A1
Russo; Ronald D.	US 4579555 A
Seder; Edmund V. et al.	US 5116310 A
Palestrant; Aubrey M.	US 5827243 A
Duncan; Patricia E.	US 4257422 A
Russo; Ronald D. et al.	US 4317452 A
Batdorf; David B. et al.	US 5549579 A
McFarlane; Richard H.	US 3957054 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781